Citation Nr: 0801562	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05 28-481A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 27, 2000, 
for the grant of a 50 percent rating for a cognitive 
disorder, not otherwise specified (NOS) with headaches and 
personality change due to head trauma.


REPRESENTATION

The veteran represented by:  Pennsylvania Department of 
Military and Veterans 
	  Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1962 to October 1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted a 50 percent rating for a 
cognitive disorder effective June 27, 2000.  The veteran 
appealed requesting an earlier effective date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a February 1977 rating decision, the RO granted service 
connection for headaches, residuals of head injury, and 
assigned a 0 percent rating.  The 
0 percent rating remained in effect until June 27, 2000.  In 
an August 2006 letter and other correspondence, the veteran 
has argued that the February 1977 decision was erroneously 
decided.  He has argued that VA failed to assist him in 
February 1977 by not providing an adequate examination or 
obtaining records from the Social Security Administration 
(SSA).  Essentially he is arguing that he is entitled to an 
earlier effective date because the February 1977 decision is 
not final due to clear and unmistakable error (CUE).  The 
issue of CUE in the February 1977 decision has not been 
adjudicated by the RO.  The Board does have jurisdiction to 
consider it in the first instance.  Jerrell v. Nicholson, 20 
Vet. App. 326, 332 (2006).  

Because the veteran's claim for an earlier effective date is 
based, at least in part, on whether there was CUE in the 
February 1977 decision, the two issues are inextricably 
intertwined.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  Therefore, his claim for an earlier effective date is 
being remanded to avoid piecemeal adjudication.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).
 
Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there 
was CUE in the February 1977 rating 
decision that granted service-connection 
for headaches and evaluated them as 
noncompensable. 

2.  Then readjudicate the veteran's claim 
for an earlier effective date for the 
grant of a 50 percent rating for a 
cognitive disorder.  If the claim is not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




